UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 21202 John Hancock Preferred Income Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: April 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2008 (unaudited) Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Bonds 4.12% (Cost $20,432,825) Electric Utilities 2.15% Black Hills Corp., Note 6.50% 05-15-13 BBB- $5,000 4,992,155 Entergy Gulf States, Inc., 1st Mtg Bond 6.20 07-01-33 BBB+ 5,000 4,444,210 Gas Utilities 1.97% Southern Union Co., Jr Sub Note, Ser A 7.20 11-01-66 BB 10,550 8,611,395 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Capital preferred securities 9.96% (Cost $38,317,134) Diversified Banks 0.89% Lloyds TSB Bank Plc 6.90% 11-29-49 A+ $4,000 3,880,000 Electric Utilities 5.78% DPL Capital Trust II 8.125 09-01-31 BB+ 22,150 25,324,339 Multi-Utilities 3.29% Dominion Resources Capital Trust I 7.83 12-01-27 BBB 8,450 8,644,696 Dominion Resources Capital Trust III 8.40 01-15-31 BBB 5,000 5,788,675 Credit Issuer, description rating (A) Shares Value Preferred stocks 134.38% (Cost $645,059,464) Agricultural Products 3.34% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 160,000 14,650,000 Page 1 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2008 (unaudited) Automobile Manufacturers 2.34% General Motors Corp., 7.25%, Ser 04-15-41 B- 77,900 1,246,400 General Motors Corp., 7.25%, Ser 07-15-41 B- 50,500 821,635 General Motors Corp., 7.25%, Ser 02-15-52 B- 442,300 6,966,225 General Motors Corp., 7.375%, Ser 10-01-51 B- 73,125 1,208,756 Broadcasting & Cable TV 4.84% CBS Corp., 6.75% BBB 127,800 2,774,538 Comcast Corp., 6.625% BBB+ 118,500 2,642,550 Comcast Corp., 7.00% BBB+ 40,000 970,800 Comcast Corp., 7.00%, Ser B BBB+ 615,201 14,795,584 Consumer Finance 4.52% HSBC Finance Corp., 6.00% AA- 72,200 1,697,422 HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 143,200 3,173,312 HSBC Finance Corp., 6.875% AA- 349,100 8,661,171 SLM Corp., 6.00% BBB+ 196,800 3,640,800 SLM Corp., 6.97%, Ser A BBB- 64,000 2,608,000 Diversified Banks 9.66% BAC Capital Trust II, 7.00% A+ 22,400 549,920 BAC Capital Trust IV, 5.875% A+ 51,150 1,118,651 Barclays Bank Plc, 7.10%, Ser 3 A+ 100,000 2,484,000 Fleet Capital Trust VIII, 7.20% A+ 344,700 8,496,855 HSBC Holdings Plc, 6.20%, Ser A A 254,600 5,728,500 Republic New York Corp., 6.25%, Ser HSBC A 50,000 1,118,000 Royal Bank of Scotland Group Plc, 5.75%, Ser L A 450,500 8,933,415 Royal Bank of Scotland Group Plc, 7.25%, Ser T A 26,000 631,020 Santander Finance Preferred SA, Unipersonal, 6.41%, Ser 1 A+ 225,000 5,253,750 USB Capital VIII, 6.35%, Ser 1 A+ 83,000 1,883,270 Wells Fargo Capital Trust IV, 7.00% AA- 140,800 3,524,224 Wells Fargo Capital XII, 7.875% AA-e 100,000 2,595,000 Diversified Financial Services 15.36% ABN AMRO Capital Funding Trust V, 5.90% A 403,600 8,402,952 ABN AMRO Capital Funding Trust VII, 6.08% A 365,000 7,825,600 Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 140,000 3,099,600 Citigroup Capital VII, 7.125% A 364,200 8,795,430 Citigroup Capital VIII, 6.95% A 611,000 14,315,730 DB Capital Funding VIII, 6.375% A+ 414,700 9,455,160 DB Capital Funding X, 7.35% A+ 40,000 966,000 DB Capital Trust II, 6.55% A+ 357,500 7,936,500 JPMorgan Chase Capital X, 7.00%, Ser J A 259,000 6,477,590 Page 2 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2008 (unaudited) Electric Utilities 24.27% Duquesne Light Co., 6.50% BB 98,450 4,356,413 Entergy Mississippi, Inc., 7.25% A- 109,000 2,777,320 FPC Capital I, 7.10%, Ser A BBB- 625,003 15,400,074 FPL Group Capital Trust I, 5.875% BBB+ 441,800 10,519,258 FPL Group Capital, Inc., 7.45%, Ser E BBB+ 60,000 1,566,600 Georgia Power Capital Trust VII, 5.875% BBB+ 116,500 2,827,455 HECO Capital Trust III, 6.50% BB+ 130,000 3,039,400 Interstate Power & Light Co., 8.375%, Ser B Baa2 700,000 20,510,000 NSTAR Electric Co., 4.78% A- 15,143 1,196,297 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 130,000 3,111,875 PPL Energy Supply, LLC, 7.00% BBB 638,570 16,008,950 Southern California Edison Co., 6.00%, Ser C BBB- 20,000 1,936,876 Virginia Power Capital Trust, 7.375% BBB 339,019 8,489,036 Westar Energy, Inc., 6.10% AAA 100,000 2,494,000 Xcel Energy, Inc., 7.60% BBB- 480,000 12,057,600 Gas Utilities 2.19% Southern Union Co., 7.55% BB 129,500 3,153,325 Southwest Gas Capital II, 7.70% BB 258,500 6,446,990 Integrated Telecommunication Services 0.25% AT&T, Inc., 6.375% A 43,100 1,077,069 Investment Banking & Brokerage 12.70% Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E A 275,400 10,575,360 Lehman Brothers Holdings Capital Trust III, 6.375%, Ser K A- 177,000 3,736,470 Lehman Brothers Holdings Capital Trust V, 6.00%, Ser M A- 46,600 929,204 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 145,200 5,524,860 Merrill Lynch Preferred Capital Trust III, 7.00% A- 360,400 8,065,752 Merrill Lynch Preferred Capital Trust IV, 7.12% A- 172,200 3,877,944 Merrill Lynch Preferred Capital Trust V, 7.28% A- 275,000 6,204,000 Morgan Stanley Capital Trust III, 6.25% A 268,779 5,792,187 Morgan Stanley Capital Trust IV, 6.25% A 57,000 1,216,380 Morgan Stanley Capital Trust V, 5.75% A1 311,500 6,133,435 Morgan Stanley Capital Trust VI, 6.60% A 160,000 3,576,000 Life & Health Insurance 3.45% Phoenix Cos., Inc. (The), 7.45% BBB- 236,200 5,031,060 PLC Capital Trust IV, 7.25% BBB+ 350,475 7,973,306 Prudential Plc, 6.50% A- 95,807 2,117,335 Page 3 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2008 (unaudited) Movies & Entertainment 4.38% Viacom, Inc., 6.85% BBB 834,245 19,179,293 Multi-Line Insurance 11.91% Aegon NV, 6.375% A- 355,000 7,526,000 ING Groep NV, 7.05% A 780,700 18,728,993 ING Groep NV, 7.375% A 88,000 2,189,440 MetLife, Inc., 6.50%, Ser B BBB 1,029,550 23,710,537 Multi-Utilities 8.35% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 39,870 4,117,825 BGE Capital Trust II, 6.20% BBB- 672,200 15,830,310 DTE Energy Trust I, 7.80% BB+ 315,000 7,950,600 PNM Resources, Inc., 6.75% BB+ 240,700 6,599,994 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 7,900 586,575 South Carolina Electric & Gas Co., 6.52% Baa1 15,000 1,491,095 Oil & Gas Exploration & Production 6.83% Devon Energy Corp., 6.49%, Ser A BB+ 32,355 3,271,899 Nexen, Inc., 7.35% BB+ 1,096,100 26,635,230 Real Estate Management & Development 5.19% Duke Realty Corp., 6.50%, Depositary Shares, Ser K BBB 110,000 2,312,200 Duke Realty Corp., 6.60%, Depositary Shares, Ser L BBB 109,840 2,394,512 Duke Realty Corp., 6.625%, Depositary Shares, Ser J BBB 449,400 9,837,366 Public Storage, Inc., 6.45%, Depositary Shares, Ser X BBB+ 30,000 634,200 Public Storage, Inc., 7.50%, Depositary Shares, Ser V BBB+ 307,100 7,557,731 Regional Banks 6.23% PFGI Capital Corp., 7.75% A 686,000 17,643,097 Wachovia Corp., 8.00% A 383,500 9,648,860 Reinsurance 0.18% RenaissanceRe Holdings Ltd., 6.08%, Ser C BBB+ 40,000 773,600 Specialized Finance 1.10% CIT Group, Inc., 6.35%, Ser A BBB+ 100,000 1,381,000 Repsol International Capital Ltd., 7.45%, Ser A BB+ 136,313 3,441,903 Thrifts & Mortgage Finance 0.58% Sovereign Capital Trust V, 7.75% BB+ 137 2,559,375 Page 4 John Hancock Preferred Income Fund II Securities owned by the Fund on April 30, 2008 (unaudited) Wireless Telecommunication Services 6.72% Telephone & Data Systems, Inc., 6.625% BB+ 155,000 3,069,000 Telephone & Data Systems, Inc., 7.60%, Ser A BB+ 666,834 14,136,881 United States Cellular Corp., 7.50% BB+ 559,243 12,225,051 Interest Maturity Credit Par value Issuer, description rate date rating (A) Value Short-term investments 9.47% (Cost $41,500,000) Government U.S. Agency 9.47% Discount Note 2.10% (Y) 05-01-08 AAA $41,500 41,500,000 Total investments (Cost $745,309,423)  157.93% Other assets and liabilities, net 0.07% Fund preferred shares, at liquidation value (58.00%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 5 John Hancock Preferred Income Fund II Notes to Schedule of Investments April 30, 2008 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $14,650,000 or 3.34% of the net assets applicable to common shareholders as of April 30, 2008. (Y) Represents current yield as of April 30, 2008.  The cost of investments owned on April 30, 2008, including short-term investments, for Federal income tax purposes, was $745,410,490. Gross unrealized appreciation and depreciation of investments aggregated $10,820,732 and $64,442,994, respectively, resulting in net unrealized depreciation of $53,622,262. Country concentration 1 United States 87.23% Netherlands 4.11% Canada 3.85% United Kingdom 3.44% Others (individually less than 1%) 1.37% Totals 100.00% 1 As a percentage of the Fund's total investments on April 30, 2008. Notes to Schedule of Investments - Page 6 John Hancock Preferred Income Fund II Interest rate swap contracts April 30, 2008 (unaudited) Rate type Unrealized Notional Payments made Payments received Termination appreciation amount by Fund by Fund date Counterparty (depreciation) $63,500,000 2.56% (a) 3-month LIBOR Jun 2008 Morgan Stanley $34,858 $63,500,000 3.79% (a) 3-month LIBOR Jan 2011 Morgan Stanley (788,213) $63,500,000 4.37% (a) 3-month LIBOR Nov 2010 Bank of America (1,691,989) Total (a) Fixed rate Interest rate swap contracts - Page 7 John Hancock Preferred Income Fund II Financial futures contracts April 30, 2008 (unaudited) Number of Unrealized Open contracts contracts Position Expiration depreciation U.S. 10-year Treasury Note 900 Short Jun 2008 $1,377,396 financial futures contracts - Page 8 Notes to portfolio of investments Security valuation The net asset value of common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non- U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Futures The Fund may purchase and sell financial futures contracts and options on those contracts. The Fund invests in contracts based on financial instruments such as U.S. Treasury Bonds or Notes or on securities indices such as the Standard & Poors 500 Index, in order to hedge against a decline in the value of securities owned by the Fund. Initial margin deposits required upon entering into futures contracts are satisfied by the delivery of specific securities or cash as collateral to the broker (the Funds agent in acquiring the futures position). If the position is closed out by an opposite position prior to the settlement date of the futures contract, a final determination of variation margin is made, cash is required to be paid to or released by the broker and the Fund realizes a gain or loss. When the Fund sells a futures contract based on a financial instrument, the Fund becomes obligated to deliver that kind of instrument at an agreed upon date for a specified price. The Fund realizes a gain or loss depending on whether the price of an offsetting purchase is less or more than the price of the initial sale or on whether the price of an offsetting sale is more or less than the price of the initial purchase. The Fund could be exposed to risks if it could not close out futures positions because of an illiquid secondary market or the inability of counterparties to meet the terms of their contracts. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. Swap contracts The Fund may enter into swap transactions in order to hedge the value of the Funds portfolio against interest rate fluctuations or to enhance the Funds income or to manage the Funds exposure to credit or market risk. Interest rate swaps represent an agreement between two counterparties to exchange cash flows based on the difference in the two interest rates, applied to the notional principal amount for a specified period. The payment flows are usually netted against each other, with the difference being paid by one party to the other. The Fund settles accrued net receivable or payable under the swap contracts on a periodic basis. Credit default swaps involve the exchange of a fixed rate premium for protection against the loss in value of an underlying debt instrument in the event of a defined credit event (such as payment default or bankruptcy). Under the terms of the swap, one party acts as a guarantor receiving a periodic payment that is a fixed percentage applied to a notional principal amount. In return the party agrees to purchase the notional amount of the underlying instrument, at par, if a credit event occurs during the term of the swap. The Fund may enter into credit default swaps in which either it or its counterparty act as guarantors. By acting as the guarantor of a swap, the Fund assumes the market and credit risk of the underlying instrument including liquidity and loss of value. The Fund records changes in the value of the swap as unrealized gains or losses on swap contracts. Net periodic payments accrued but not yet received (paid) are included in change in the unrealized appreciation/depreciation. Accrued interest income and interest expense on the swap contracts are recorded as realized gain (loss). Swap contracts are subject to risks related to the counterpartys ability to perform under the contract, and may decline in value if the counterpartys creditworthiness deteriorates. The risks may arise from unanticipated movement in interest rates. The Fund may also suffer losses if it is unable to terminate outstanding swap contracts or reduce its exposure through offsetting transactions. Notes to Schedule of Investments - Page 9 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal financial officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal financial officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Preferred Income Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 19, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: June 19, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: June 19, 2008
